                        UNITED STATES DISTRICT CO URT
                        SOU TH ERN DISTRICT O F FLORIDA
                                M M M IDIVISION

                             èASE No.1:19-cv-20804-Jt,
                                                     K
TAM ARA CA STAN ON ,and othersimilarly
sim ated individuals,

      Plaintiff,



M OUNT ZION H OLDIN GS,INC.,d/b/a
AM ERICAN LIN EN SERVICE ,ISABELLA
M ONTEALEGRE,& PETER M ON TEALEGRE,

      Defendants.
                             ?                    /

 OPNH ON O N DAM AG ES AS TO DEFENDANT M O UN T ZION H O LDING S.INC.

       TH IS CA USE com es before the Court upon the afsdavit of Plaintiff Tam ara
                                         %
j

Castanon docketed August21,2019 (D.E.24-1) in supportof her M otion for Default
JudgmentagainstDefendantM ountZion Holdings,Inc.(stM ountZion'')(D.E.20).
       On August 15, 2019, the Coul't grant:d Plaintiff's M otion for D efault Judgm ent
                                                            '                      .
                                                        .
againstM ountZion asto liabillty,where itfailed to retain counsel,and allow ed Plaintiffto

submitanew affdavit(sstating factsto supportthedamagesamountsherequests''(D.E.22,
at2-3).TheCourtspeciscally flaggedPlaintiffsrequestfor$22,600.00 in backpay forher
retaliatory discharge claim :Ssplaintiffstatesno factsto show she m ade any effortto m itigate

her,dnm ages,for exam ple by seeking pther employment,''citing Nord v. U S.Steel,Corp.,

758F.2d 1462,1471-72 (11th Cir.1988)tjJ at2).
      In hernew affidavit,Plaintiffstatesthatshe Ssperform ed (herlwork satisfactorily''at
a11timesduring hereiployment,and S'wasfred dueto (herjrequests'to bepaid overtime''
(D.E.24-1,!! 18-19), Shestatesthat,although sheSsimmediately started looking foranew
job,(shejwasunableto find onqfor4 weeks,''afterwhich she started work asapart-time
employee earning $150 perweek (id.!! 20-21),butshe had been making $700 per'week
when employedby M ountZion lid !24).Shecontinues:$$Ihavebeen continuouslymaking
kffortstotlnd asecondjobinorderto covermy expensesbuthavebeen unableto do so''and
(sam now forcedtomoveto liveatmysister'shouse''(id.!!22-23).
      First, the Court finds that, as to her unpaid m inimum w age and overtim e

com pensation claim s, Castanon sufficiently setforth calculations oftsve weeks'm inimum

wages totaling $2,475.00 (see D,E.24-1,! 16),and 52 weeks' overtime compensation .
totaling$4,917.80(seeid.! 17). Second,asto herrequestforbackpay,theCoul'tfindsthat
Castanon hasnow provided factsin her sw orn affidavitto supporther requestforback pay

forretaliatory dischargb,ynd on thebasisofthosefactsisentitledto back pay in theamount
of$22,600.00.Third,theCourtGndsPlaintiffisdueliiuidateddamagesintheamountsof
$2,475.00 and 54,917.80 where M ountZion has defaulted '
                                                       ,on Plaintiffs FLSA m inim um

w age and overtim ecompensation claim s.l

       Therefore, the Court concludes that, based pn Plqintiff Tamara Castanon's

uncontradicted, defaulted testim ony in her afsdavit,she is due to be >w ardçd a total of
1As noted in itspriororder,the Courth'
                                     asdiscretion asto w hetherto aw ard liquidated dam agesfora
retaliatorydischargeclaim.SeeMoorev,ApplianceDirect,Inc.,708F.3d 1233,1238-43(.
                                                                              l1thCir.
2013);see also Snapp :v.Unlimited Concegts,Inc,208 F.3d 928,934 (.11th Cir.2000) (ççg-llhe
liquidated damage provlsion is notpenalin ltsnature butconstitutes com pensation forthe retention
ofaworkman'spaywhich mightresultindamagestooobscureanddifficultofproofforestimate
other th>n by liqqldated damages.'
                       ,
                                   '). The Courtcontinues to find thatliquidated damages for
Plaintiffsretaliatorydiscàargeclaim wouldbeinappropriate.
                                               2
$37.385.60 from D efendantM ount Zion Holdings,Inc. Pursuantto FederalRule of Civil

Procedure58(a),finaldefaultjudgmentagainstDefendantM otmtZionHoldings,Jnc.willbe
set6ùtip aseparate docum ent.
  .
      '




          ooxE and OROERED tn chambersatthe JamesLawrenceKing FederalJustice
Building And United StatesCourthovse;M iam i,Florida,this23rd dày ofAvgust,2019.


                                                                               *
                                         M ESLAW RENCE IUNG
                                         ITED STATES DISTRICT JU DGE
                                       SOU THERN DISTRICT OF FLORIDA

cc:       AIlCounselofRecord
